


TRANSITION AGREEMENT
It is hereby agreed by and between Donald Muir, hereinafter referred to as
"Employee,” and Lionbridge Technologies, Inc. (hereinafter referred to as the
"Company” or “Lionbridge"), on November 6, 2015 (the “Effective Date”) for good
and sufficient consideration more fully described below, that:
1.
Employment Status.     Employee's employment status with Lionbridge shall
terminate on January 15, 2016 (the "Termination Date”). As of the Termination
Date, Employee's salary will cease and any entitlement he has under any
Company-provided benefit programs (including, but not limited to, participation
in or eligibility for Lionbridge’s Management Incentive Plan for 2015 or 2016
performance and the Change of Control Policy and Change of Control Agreement
between Employee and Lionbridge) will terminate, except as required by federal
or state law or otherwise described below. In addition, Employee resigns from
all director, officer and management positions held by him in Lionbridge or any
of its affiliates or subsidiaries, and agrees to execute on request and prior to
the Termination Date letters of resignation and any other documentation
necessary to effect such resignation.

2.
Consideration.

a.
Payment. In consideration of Employee’s promises and undertakings set forth in
this Agreement, and contingent on Employee’s performance of all his obligations
to or in favor of Lionbridge having arisen or arising in the future under this
Agreement and that certain Business Protection Agreement entered into by and
between Lionbridge and Employee and effective as of September 10, 2007 (the
“Business Protection Agreement”); Lionbridge shall pay to Employee (i) over a
period of twelve (12) months after the Termination Date at regular intervals in
accordance with Lionbridge’s payroll practices then in effect, less legally
required withholdings and deductions, $360,000, plus (ii) over a two year
period, upon Employee’s proper and timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, an
amount equal to the premiums for continuing health coverage for less the amount
Employee (and any of her qualified dependents covered as of the Effective Date)
would have contributed to receive such benefits if he had remained an employee
of Lionbridge, as determined by Lionbridge in its reasonable discretion and
subject to applicable changes in rates under the Corporation’s health plans. The
Termination Date will be treated as a qualifying event under the Consolidated
Omnibus Reconciliation Act of 1985 (“COBRA”), and Employee will receive COBRA
information under separate cover. If Employee dies before receiving the entire
severance payment stated herein, the balance will be paid to his spouse, but if
she is not alive at the time, the remaining payments will be paid to his estate.

b.
Equity and MIP. Employee acknowledges and agrees that (a) any stock options that
have not vested as of the Termination Date will expire and be forfeited as of
the Termination Date; (b) any shares of restricted stock that have not vested as
of the Termination Date described below will expire and be forfeited as of the
Termination Date, and (c) any long-term incentive awards that have not vested as
of the Termination Date will expire and be forfeited as of the Termination Date
(including for the avoidance of doubt, all shares granted under long-term
incentive awards granted on January 13, 2014 and February 4, 2015). Lionbridge’s
agreement to provide for a Termination Date that is a period of time following
the Effective Date is additional consideration and is intended to allow for the
vesting of equity through and including the Termination Date. Notwithstanding
the foregoing, Employee will be entitled to receive an award under the terms and
conditions of the Company’s 2015 MIP as and when approved by the Nominating and
Compensation Committee of the Board of Directors, including an MBO payout at
57%, but will not participate in the Company’s 2016 MIP. Stock options that have
vested but have not been exercised as of the Termination Date will continue to
be exercisable for a period of 60 days from Termination Date in accordance with
the applicable Stock Incentive Plan and award agreement.

c.
Full Payment. Apart from the payments and obligations set forth in this section
2, Lionbridge shall have no additional or continuing liability to Muir for any
compensation, bonuses, equity, or benefits of employment.

d.
Company Files, Documents and Other Property. As soon as possible, but no later
than three (3) business days following the Termination Date, Employee will
return to Lionbridge all Company computers, files, reports, books, data and
other documents, and any keys, credit cards or other items or equipment that he
might have in his or her possession or under her control that are the property
of Lionbridge, except as Lionbridge may otherwise agree. Employee agrees not to
use any of the foregoing Company materials at any time, for any purpose.

3.
Release.

a.
In exchange for the compensation described in paragraph 2 herein, and other good
and valuable consideration, receipt of which is hereby acknowledged, Employee
hereby agrees that he, his representatives, agents, estate, predecessors,
successors and assigns, release and forever discharge Lionbridge and/or its
successors, assigns, directors, shareholders, officers, employees and/or agents,
both individually and in their official capacities with Lionbridge (the
“Lionbridge Released Parties”), from any and all actions or causes of action,
suits, claims, complaints, contracts, liabilities, agreements, promises, debts
and damages, whether existing or contingent, known or unknown, which arise out
of Employee’s





--------------------------------------------------------------------------------




employment with or termination of employment from Lionbridge (the “Claims”).
This release is intended by Employee to be all encompassing and to act as a full
and total release of any Claims that Employee may have or has had against the
Lionbridge Released Parties, including, but not limited to, any federal, state
or municipal law or regulation dealing with either employment or employment
discrimination such as those laws or regulations concerning discrimination on
the basis of age, race, color, religion, creed, sex, sexual orientation,
national origin, handicap status, marital status or status as a disabled or
Vietnam era veteran; any contract, whether oral or written, express or implied;
or common law.
i.
Without limitation, specifically included in this paragraph are any Claims
arising under the federal Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Civil Rights Act of 1866 and 1871, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay
Act, the Genetic Information Nondiscrimination Act, the Occupational Safety and
Health Act, the Americans With Disabilities Act and any similar and applicable
Massachusetts or other state or local statute or regulation, all of the
foregoing as amended.

ii.
Claims under any other local, state or federal employment related statute,
regulation or executive order (as they may have been amended through the
Effective Date) relating to wages, hours or any other terms and conditions of
employment. Without limitation, specifically included in this paragraph are any
Claims arising under the Fair Labor Standards Act, the Family and Medical Leave
Act of 1993, the Lilly Ledbetter Fair Pay Act of 2009, the National Labor
Relations Act, the Employee Retirement Income Security Act of 1974, COBRA, and
any similar and applicable Massachusetts or other state or local statute or
regulation.

iii.
Claims under any local, state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.

iv.
Claims (a) arising or resulting from or connected in any way to the negotiation
and execution of this Agreement (including without limitation for fraudulent
inducement); (b) arising or resulting from or connected in any way to the
operation or management of Lionbridge; (c) for any salary, bonus, incentive,
reimbursement of expenses or other payment or compensation in connection with
the employment relationship, except for the severance payment set forth in
Section 2 above; or (d) based on any other act, conduct or omission of
Lionbridge up to the execution of this Agreement.

b.
Employee agrees not only to release and discharge the Lionbridge Released
Parties from any and all Claims as stated above that Employee could make on his
own behalf or on behalf of others, but also those Claims which might be made by
any other person or organization on behalf of Employee, and Employee
specifically waives any right to become, and promises not to become, a member of
any class in a case in which a claim or claims against the Lionbridge Released
Parties are made involving any matters which arise out of Employee’s employment
with or termination from Lionbridge. Nothing in this Agreement is to be
construed as an admission by the Lionbridge Released Parties of any liability or
unlawful conduct whatsoever.

c.
This release does not include any claim under the workers compensation or
unemployment compensation statutes. Also, this Agreement is not intended to
affect the rights and responsibilities of government agencies such as the Equal
Employment Opportunity Commission (the “EEOC”), the National Labor Relations
Board (the “NLRB”), or any other federal, state or local agency, to enforce the
laws within their jurisdiction. This means that by signing this Agreement
Employee may still exercise his or her protected right to (i) file a charge
with, or participate in an investigation or proceeding conducted by, the EEOC,
the NLRB, or any other federal, state or local government entity and (ii)
exercise Employee’s rights under Section 7 of the National Labor Relations Act
to engage in joint activity with other employees. Notwithstanding the foregoing,
Employee agrees that (x) if Employee files a charge with the EEOC, the NLRB, or
any other federal, state or local government entity or (y) if one of the
foregoing agencies commences an investigation or other legal action on
Employee’s behalf, Employee specifically waive and release his or her right to
recover, if any, individual monetary damages or other individual benefits or
remedies of any sort whatsoever arising from the charge you filed or from the
governmental action

d.
Employee acknowledges the payments and benefits set forth in this Agreement,
together with payments and benefits previously provided to Employee by
Lionbridge, are the only payments and benefits he will receive in connection
with her employment or its termination, other than unemployment benefits which
he may apply for after January 31, 2016. The Company neither guarantees nor
warranties that Employee’s application for unemployment compensation benefits
will be granted by the Department of Unemployment Assistance.









--------------------------------------------------------------------------------




4.
Waiver of Rights and Claims Under the Age Discrimination and Employment Act and
the Older Workers Benefit Protection Act.

a.
Employee has been informed that since he is 40 years of age or older, he has or
might have specific rights and/or claims under the Age Discrimination and
Employment Act and/or the Older Workers Benefit Protection Act. In consideration
for the compensation described in paragraph 2 herein, Employee specifically
waives such rights and/or claims to the extent that such rights and/or claims
arose prior to the date this Agreement was executed.

b.
Employee was advised by Lionbridge of his right to consult with an attorney
prior to executing this Agreement.

c.
Employee was further advised when he was presented with this Agreement on or
before November 6, 2015, and that he had 21 days within which to consider the
Agreement, until the close of business on November 27, 2015.

d.
Employee was also advised that he may revoke this Agreement within seven days
after signing it, by delivering a signed notice of revocation by mail, overnight
mail, fax, email, or hand delivery, to Lionbridge, attention: Michele Erwin,
Michele.Erwin@lionbridge.com or 1050 Winter Street, Waltham, MA, within the
seven day deadline.

5.
Confidentiality.

a.
All obligations and restrictive covenants as set forth in any existing
employment agreement between Employee and the Company regarding the protection
of the Company’s trade secrets, confidential information, works made for hire
and inventions, as well as any agreements regarding the solicitation or hiring
of employees or customers, including but not limited to the Business Protection
Agreement or the like, shall remain in full force and effect notwithstanding
this Agreement, including but not limited to, provisions and/or restrictions
relating to trade secrets, confidential information, works made for hire and
inventions, solicitation, hiring, Company property, etcetera.

b.
Other than as permitted in Section 4(c) above, the Employee shall not divulge or
publish, directly or indirectly, any information whatsoever regarding the
financial terms of this Agreement to any person or organization, other than the
attorneys, accountants and/or financial advisors of the Company and the
Employee, or as required by law.

c.
Nothing in this paragraph 5 shall bar Employee or Lionbridge from providing
truthful testimony in any legal proceeding or in communicating with any
governmental agency, or from making any other truthful disclosure required or
authorized by law, including, if required, disclosure of this Agreement;
provided, however, that in providing such testimony or making such disclosures
or communications, the parties will use their best efforts to ensure that this
paragraph 7 is complied with to the maximum extent possible.

6.
Representations and Governing Law.

a.
This Agreement represents a complete understanding between the parties,
supersedes any and all other agreements and understandings, whether oral or
written. Employee understands that his Change of Control Agreement and
Indemnification Agreement terminate automatically as of the Effective Date. This
Agreement may not be modified, altered or changed except upon written consent of
both parties.

b.
This Agreement shall be governed by and construed in accordance with the laws of
Massachusetts, without giving effect to the principles of conflicts of law
thereof.

c.
Employee acknowledges that any breach of the obligations and covenants set forth
in this Agreement would cause Lionbridge immediate and irreparable harm and,
therefore, that Lionbridge shall be entitled to injunctive relief in addition to
any other remedies Lionbridge may have at law or in equity.

d.
Employee represents that he has read the foregoing Agreement, fully understands
the terms and conditions of such Agreement, and is voluntarily executing the
same. In entering into this Agreement, Employee does not rely on any
representation, promise or inducement made by Lionbridge, with the exception of
the consideration described in this document.

e.
In the event that any provision in this Agreement is determined to be legally
invalid, the affected provision shall be stricken from the Agreement, and the
remaining terms of the Agreement and its enforceability shall remain unaffected
thereby. The language of all parts of this Agreement shall in all cases be
construed as a whole according to its fair meaning and not strictly for or
against any of the parties.

f.
This Agreement may be executed in any number of counter-parts, each of which
shall constitute an original, but which taken together shall constitute one
instrument.

g.
Headings. Paragraph, section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.





--------------------------------------------------------------------------------




7.
Effective Date. As set out in 4(d), Employee may revoke this Agreement for a
period of seven (7) days following its execution, and the Agreement shall not
become effective or enforceable until this revocation period has expired.



Executed this 6th day of November, 2015.


 
 
/S/    DONALD MUIR        
 
 
Donald Muir
 
 
 
 
 
 
 
 
Lionbridge Technologies, Inc.
 
 
 
 
 
 
 
 
/S/    RORY J. COWAN        
 
 
Rory J. Cowan
 
Title:
Chief Executive Officer



